     Case 3:20-cv-00212-MMD-CLB Document 25 Filed 08/03/20 Page 1 of 2



1                              UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
      THOMAS N. TEACHOUT,                                  Case No. 3:20-cv-00212-MMD-CLB
4
                                           Plaintiff                   ORDER
5            v.

6     CHARLES DANIEL, et al.,
                                      Defendants
7

8    I.     DISCUSSION

9           On June 24, 2020, the Court issued a screening order dismissing Plaintiff’s

10   complaint with leave to amend and directed Plaintiff to file an amended complaint within

11   thirty days. (ECF No. 20.) Plaintiff has not filed an amended complaint, but he has filed

12   a motion requesting a copy of the screening order, as well as copies of the motions he

13   has filed in this case. (ECF No. 24 at 1.) Plaintiff alleges that correctional officers have

14   taken his legal paperwork, including the Court’s order. (Id.) Plaintiff requests copies of

15   the documents so that he can obtain legal counsel. (Id.) Plaintiff provides no explanation

16   for why any of these documents are necessary for him to obtain legal counsel. (Id.)

17          There is a per page charge for copy work. Copies produced from an electronic

18   format (CM/ECF) are $.10 per page; copies produced from a physical format are $.50 per

19   page. An inmate has no constitutional right to free photocopying. Johnson v. Moore, 948

20   F.2d 517, 521 (9th Cir. 1991). The Court cannot provide free copies even to indigent

21   plaintiffs proceeding in forma pauperis as the in forma pauperis statute, 28 U.S.C. § 1915,

22   does not authorize the Court to pay the costs for an indigent litigant’s copy requests.

23          The Court will direct the Clerk of the Court to send Plaintiff a courtesy copy of the

24   Court’s screening order, as well as the approved form for filing a § 1983 complaint and

25   instructions for the same. The Court will also direct the Clerk of the Court to send Plaintiff

26   a copy of the docket sheet. If Plaintiff would like copies of any of his motions, he must fill

27   out the appropriate paperwork and pay for the copies.

28
                                                       1
     Case 3:20-cv-00212-MMD-CLB Document 25 Filed 08/03/20 Page 2 of 2



1           In light of Plaintiff’s motion, the Court will also extend the deadline for Plaintiff to

2    file an amended complaint until September 1, 2020. If Plaintiff does not file an amended

3    complaint by September 1, 2020, the Court will dismiss this action with prejudice for failure

4    to state a claim.

5    II.    CONCLUSION

6           It is therefore ordered that Plaintiff’s motion requesting copies (ECF No. 24) is

7    granted in part and denied in part.

8           It is further ordered that the Clerk of the Court send to Plaintiff a courtesy copy of

9    the screening order (ECF No. 20) and a docket sheet.

10          It is further ordered that the Clerk of the Court will send to Plaintiff the approved

11   form for filing a § 1983 complaint and instructions for the same. If Plaintiff chooses to file

12   an amended complaint, he should use the approved form and he will write the words “First

13   Amended” above the words “Civil Rights Complaint” in the caption.

14          It is further ordered that, if Plaintiff chooses to file an amended complaint curing

15   the deficiencies of his complaint, as outlined in this order, Plaintiff will file the amended

16   complaint by September 1, 2020.

17          It is further ordered that, if Plaintiff fails to file an amended complaint curing the

18   deficiencies outlined in this order, this action will be dismissed with prejudice for failure to

19   state a claim.

20
            DATED this 3rd day of August, 2020.
21

22
                                                 UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                    2
